Case 1:20-cv-00952-AA   Document 19-2   Filed 05/18/21   Page 1 of 6




  EXHIBIT B
      Case 1:20-cv-00952-AA           Document 19-2              Filed 05/18/21         Page 2 of 6




To:            Acting Assistant Regional Director, Ecological Services, Interior Regions
               9/12, Portland, Oregon

From:          State Supervisor, Oregon Fish and Wildlife Office
               Portland, Oregon                   Digitally signed by PAUL HENSON
                                        PAUL HENSON Date: 2021.01.15 15:07:24 -08'00'
Subject:       Response to January 7, 2021, Memorandum, “Extinction Analysis for the
               Northern Spotted Owl,” from Director Skipwith to Secretary Bernhardt


On January 14, 2021, I was provided a copy of the January 7, 2021, memorandum
entitled “Extinction Analysis for the Northern Spotted Owl,” from Director Skipwith to
Secretary Bernhardt (Memo). The stated purpose of this Memo was for the Director to
present to the Secretary her analysis of whether recommended exclusions of critical
habitat (CH) would result in extinction of the northern spotted owl (NSO).

The purpose of this memorandum to you is to clarify and correct some potential
misinterpretations of the scientific information and conclusions in the Director’s memo.
Information and communications provided by my staff and me to the Director were cited
in the Memo, and I would like to use this opportunity to ensure that this information is
correctly interpreted from a scientific perspective.

In a December 9, 2020, email to the Director and other Department leadership cited in the
Memo, I provided my scientific recommendation concerning the potential critical habitat
exclusions being considered at that time by the Department:

        “Lastly, I feel a duty as the NSO recovery lead for the Service to reiterate here
        what I described in the three recent meetings with DOI leadership. If DOI
        excludes the large amount of critical habitat requested by the commenters,
        including the federal O&C reserve lands, and this exclusion leads to subsequent
        habitat management on these lands that is inconsistent with the current BLM and
        FS land management plans, it is my opinion it will preclude the recovery of the
        NSO. Most scientists (myself included) would conclude that such an outcome
        will, therefore, result in the eventual extinction of the listed subspecies. No one
        can give a precise timeframe for when this would occur, but it is a reasonable
        scientific conclusion.”

The Director and the Department subsequently arrived at a decision to exclude 3,472,064
acres of critical habitat from the total of 9,577,342 acres designated as critical habitat for
NSO in 2012, or 36% of the total. Most of this exclusion is concentrated in Oregon and,
due to its geographic location and habitat quality, it represents a significant portion of the
NSO’s most important remaining habitat. The Director’s memo provides seven separate
justifications for why an exclusion of this magnitude will not result in the extinction of
    Case 1:20-cv-00952-AA          Document 19-2       Filed 05/18/21     Page 3 of 6




the species, as required under section 4(b)(2) of the Endangered Species Act (Act).
Below I provide clarification or additional scientific perspective on each of these points.

   1. Section 9 ESA protections will ensure the NSO is not jeopardized even if CH is
      removed.
      These section 9 protections only legally apply to habitat areas with extant spotted
      owls and/or where site-specific surveys show owls are currently present and
      proposed actions might take these individuals. As stated in the 2011Recovery
      Plan, "It is not uncommon for an occupied spotted owl site to be unoccupied in
      subsequent years, only to be re-occupied by the same or different spotted owls
      two, three or even more years later (Dugger et al. 2009). While temporarily
      unoccupied, these sites provide conservation value to the species by providing
      habitat that can be used by spotted owls on nearby sites while also providing
      viable locations on which future pairs or territorial singles can establish
      territories." The CH includes multiple such areas. Thus, section 9 prohibitions
      will only protect a subset of the excluded CH areas where NSO have not been
      displaced.

   2. The plain language of the Act says the Secretary cannot exclude CH from a
      designation if such exclusion “will” result in extinction, and it is “speculative at
      best” to suggest these exclusions will result in extinction of the NSO.
      The best scientific information strongly suggests that the NSO population is in a
      precipitous decline, and the Service recently concluded that the NSO warranted
      uplisting to endangered status under the Act. The subspecies is essentially extinct
      in British Columbia, rapidly declining to near extirpation in Washington and parts
      of Oregon, and in the earlier stages of similar declines in the rest of its range. As
      the statutory definition of “endangered” states, the NSO is in very real “danger of
      extinction throughout all or a significant portion of its range.” The Director’s
      statement, “yet the NSO population continues to persist,” seems to suggest the
      NSO population will continue to persist into the foreseeable future. The science
      simply does not support this suggestion (see below). Significant changes to
      habitat conservation will exacerbate this decline by working synergistically with
      the impacts from barred owl.

   3. The NSO population modeling from the 2011 Revised Recovery Plan suggests that
      NSO will not go extinct if a barred owl eradication program is put in place.
      Not surprisingly, models and the barred owl removal experiment do suggest that
      NSO recovery chances improve significantly if an effective barred owl
      management program is put in place and maintained. However, it is premature to
      conclude that such a program will be put in place and that it will be effective.
      There are tremendous economic, logistical, social, and legal obstacles that need to
      be overcome first. The Service is working hard toward this goal, but at this point
      in the process it is speculative at best that this outcome will be achieved. Also, it
      must be noted that the impact of barred owls on NSO has made the conservation
      of extant habitat even more pressing, at least in the near term until a barred owl
      management plan is in place and shown to be effective. The CH exclusions work

                                             2
Case 1:20-cv-00952-AA         Document 19-2        Filed 05/18/21     Page 4 of 6




   at cross-purposes with this need.

   Also, the NSO Recovery Plan modeling scenarios all assumed that these CH areas
   in reserves would be protected from harvest; it did not model a scenario with
   these areas being harvested, with or without barred owl management occurring.

4. NSO use logged habitat.
   This statement is accurate, but it must be put in context. Logged areas
   (depending on the treatment) are usually much lower quality for NSO than are
   older, more complex forests, and NSO survival and reproduction rates are
   likewise lower in such lower quality areas. It is inaccurate to suggest that NSO
   populations are sustainable in such areas without proximal access to higher
   quality habitat areas, or that such areas provide some sort of fundamental
   component of a NSO conservation strategy.

5. “To the extent the Field office director is suggesting that exclusion from critical
   habitat will lead to immediate and drastic change in management across the
   excluded portion, history shows that result is very unlikely.”
   This statement is not an accurate characterization of my email; I did not suggest
   there would be an immediate and drastic change in management. The Director’s
   memo suggests as a consequence of this CH exclusion that “any increased logging
   will be incremental and will take place over time,” and therefore extinction of
   NSO will be avoided because some owls can persist as these areas are slowly
   harvested in the future. Historic harvest rates of these areas under the Northwest
   Forest Plan are cited to justify this conclusion of a relatively slow harvest
   timeframe. It is important to note that these historic harvest rates were themselves
   influenced by critical habitat designations of these lands as well as other policies,
   and future harvest rates would not, in all likelihood, reflect past harvest rates if
   this CH exclusion leads to changes in land management goals. In fact, in previous
   meetings with Service staff, DOI leadership has suggested that harvest rates on
   the Oregon Bureau of Land Management CH lands should increase 4-5 fold from
   these historic rates (i.e., from @200mmbf to 1 billion mmbf). Likewise, such
   increases are a specific goal of the timber industry commenters and plaintiffs to
   whom these CH exclusions are responsive. It is important to note that such
   elevated harvest rates, which did occur on BLM lands during the period after
   World War II until the 1980’s, created the very conditions that led to the listing of
   the NSO. Therefore, my concern about the potential impacts of future harvest on
   NSO populations cited in the Director’s memo is not misplaced and is probably
   the more likely outcome of the exclusions.

6. “There is a significant amount of protected habitat located in National Parks and
   wilderness that will never be logged and is used by the NSO…Absent invasions by
   the barred owl or wildfire, this habitat and the owls living therein will be
   maintained in their current state regardless of any critical habitat exclusions.”
   It is accurate to state that there are NSO existing in Congressional-reserved areas
   outside of critical habitat, such as National Parks and some lower elevation and

                                         3
    Case 1:20-cv-00952-AA          Document 19-2        Filed 05/18/21     Page 5 of 6




       forested wilderness. However, it is mistaken to suggest NSO are not at risk in
       these areas “absent invasions by barred owl or wildfire,” as if these areas are
       either immune to or are not already experiencing such invasions. NSO
       populations have been declining in such Congressionally-reserved areas for years
       due to the impacts associated with barred owls and wildfire. Although these areas
       do provide some refugia for NSO from direct human impacts (i.e., timber
       harvest), they cannot be relied upon to provide sustainable populations of NSO
       into the future unless they are part of and connected to a wider reserve network.

   7. The demographic population monitoring and modeling process (Dugger et al.
      2016) for the NSO “leads to results that are too conservative and may undercount
      the species… Although this appears to be the ‘best commercial and scientific data
      available’ for making population estimates, it is imprecise at best in determining
      if the habitat exclusions proposed ‘will result’ in extinction of the species.”
      As of this writing I do not have all the information that the Director used to
      question the accuracy of the federal agencies’ NSO demographic modeling
      process, but it is worth noting that the results of this ongoing program have been
      regularly published every five years in prestigious peer-reviewed scientific
      journals. Regardless, the Director’s memo seems to misunderstand how the
      Service uses the demographic data to inform decisions regarding NSO. Most
      importantly, this data gives accurate (if not precise) insight into the status and
      trend of the NSO population. This in turn informs land management decisions
      that might affect NSO at various scales, including that of the rangewide critical
      habitat designation. The model results are relevant and useful in assessing the
      potential adverse impacts of a massive CH exclusion to the NSO population.

Put simply, the justification for the conclusion made in my December 9, 2020, email to
the Director is: (1) NSO populations are declining precipitously due to a combination of
historic habitat loss and more recent competition with the barred owl; and (2) the only
way to arrest this decline and have a high probability of preventing extinction (in any
timeframe) is to manage the barred owl threat and conserve adequate amounts of high
quality habitat distributed across the range in a pattern that provides acceptable levels of
connectivity as well as protection from stochastic events. The 2012 critical habitat
designation met the habitat conservation portion of this goal. The proposed CH
exclusion, given its disproportionate concentration in high quality habitat in Oregon,
thwarts this goal.

Assuming the excluded CH areas are harvested to the levels desired by the commenters
for whom this exclusion is being made (see above), it is reasonable to conclude that it
will result in the extinction of the NSO. The Director’s memo suggests that the plain
language of the Act – “will result in extinction” -- means this outcome must not be
speculative or occur some (unspecified) distance out into the future. I generally defer to
DOI solicitors’ interpretation of the legal meaning of statutory language, but from a
scientific perspective I will suggest that such a narrow interpretation renders this aspect
of the Act irrelevant for most listed species. Such a high standard of certitude and
immediacy would only apply to the rarest, most narrowly distributed, and most critically

                                              4
    Case 1:20-cv-00952-AA         Document 19-2       Filed 05/18/21     Page 6 of 6




endangered of species. For the NSO and most other species, a more appropriate
biological definition of the 4(b)(2) language (“will result”) would be “more likely than
not” or “has a high likelihood” to result in the extinction of the species. The NSO CH
exclusions clearly meet this threshold.




                                             5
